Citation Nr: 0203292	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  00-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
coccidioidomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision in which the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) determined that the veteran's claim for 
service connection for coccidioidomycosis had not been 
reopened.  In March 2001, the RO reopened the veteran's claim 
based on new and material evidence.  The RO subsequently 
found new and material evidence adequate to reopen the claim 
for service connection for coccidioidomycosis had not been 
submitted in September 2001.  Under Barnett v. Brown, the 
Board decides, as indicated below, that new and material 
evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380, 
1384 (1996) (determination of whether or not there is new and 
material evidence to reopen is "a mandatory jurisdictional 
requirement").

The veteran requested a hearing before a local hearing 
officer in his August 2000 VA Form 9 appeal.  In December 
2000 the veteran, through his accredited representative, 
canceled his request for a hearing.


FINDINGS OF FACT

1.  In April 1949, the RO informed the veteran of its March 
1949 rating decision which denied service connection for 
coccidioidomycosis.  No response was received from the 
veteran.

2.  Evidence received since March 1949 is both new and 
material with regard to the veteran's claim of entitlement to 
service connection for coccidioidomycosis.


CONCLUSIONS OF LAW

1.  The RO's March 1949 rating decision, wherein entitlement 
to service connection for coccidioidomycosis was denied, is 
final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936 to December 31, 1957; 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).
2.  Evidence received subsequent to the RO's March 1949 
decision serves to reopen the veteran's claim of entitlement 
to service connection for coccidioidomycosis. 38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly constituted rating board is final and 
binding as to all field offices of VA.  Veterans Regulation 
No. 2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936 to December 31, 
1957.  Such a decision is not subject to revision on the same 
factual basis except by a duly constituted appellate 
authority.  Id.  Applications for review on appeal must be 
filed within one year from the date of mailing notification 
of the initial determination.  38 C.F.R. § 19.2 (1949).  
Governing statutory and regulatory provisions stipulate that 
both unappealed rating decision and decision of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); see also 38 U.S.C.A. 
§§ 7104(b) and 7105 (West 1991).

The veteran did not file an application for review on appeal 
in response to the RO's March 1949 rating decision.  As such, 
the March 1949 rating decision is final.

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court), formerly the United 
States Court of Veterans Appeals, held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of newly presented evidence 
is generally presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for 
coccidioidomycosis was denied by the RO in March 1949 (the 
veteran was informed of this decision by letter in April 
1949), following a review of the evidence of record.  The 
evidence of record included the veteran's service medical 
records, which reflected in-service treatment for 
coccidioidomycosis and a March 1949 VA examination report.  
The RO found no medical evidence of coccidioidomycosis on his 
last examination and as such, a previous March 1946 denial 
for service connection was confirmed and continued.

The evidence submitted subsequent to March 1949 includes a VA 
medical treatment record from August 1999 that notes chronic 
obstructive pulmonary disease (COPD) from chronic effects of 
coccidioidomycosis and a letter from a private physician, 
dated August 2000, which states, "It is difficult to 
establish the cause and effect in his situation, but the loss 
of lung volume and some airway obstruction could have been 
related to airway damage with the patient's illness of 
coccidiodomycosis (sic) in 1944 when he was hospitalized for 
nearly 2 months for treatment of this disease."  The letter 
also states that "giving the patient the benefit of the 
doubt from a historical standpoint, one could make a 
relationship between his acute illness and COPD that he has 
had over the years."

The Board finds that the above evidence is new.  It presents 
new information, in the form of an opinion rendered by a 
physician that the veteran's present manifestation of COPD 
could be related to his in-service coccidioidomycosis and in 
the form of a VA treatment record that notes COPD from 
chronic effects of coccidioidomycosis.  No such evidence had 
previously been associated with the veteran's claims folder.  
In addition, this evidence is material, in that the 
information contained therein bears directly upon the issue 
before VA, which is whether coccidioidomycosis was incurred 
in or aggravated by active service, or within the one-year 
presumptive period.  

In brief, the evidence discussed above is both new and 
material.  As such, it serves to reopen the veteran's claim 
for service connection for coccidioidomycosis.

The Board is undertaking additional development on the 
veteran's service connection claim for coccidioidomycosis 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
Additional development by an appropriate VA specialist is 
needed to determine the veteran's service connection claim.  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.



ORDER

New and material evidence has been submitted with regard to 
the veteran's claim for service connection for 
coccidioidomycosis.  The claim is reopened, and to that 
extent, the appeal is allowed.




		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


